Desmond, J.
(dissenting). In June, 1953, appellant, a resident of New York State, pleaded giiilty, as he himself alleges in his petition in this proceeding, in an Ontario court, while represented by counsel, to u the offense of operating a motor vehicle while ability impaired by alcohol ” (Ontario Highway Traffic Act; Canadian Criminal Code, § 285, subd. [4a]). A fine was imposed upon him by the Ontario court (with the alternative of fifteen days’ imprisonment) and he paid the fine. *45The Motor Vehicle Branch of the Ontario Department of Highways sent to respondent, the New York State Commissioner of Motor Vehicles, official notice of appellant’s conviction in Ontario. Respondent thereupon revoked appellant’s New York State automobile operator’s license. Such revocation was mandated, absolutely and beyond control of any public officer or court in this State, by paragraph (b) of subdivision 2 of section 71 of the New York State Vehicle and Traffic Law, as amended in 1943, which reads:
“ 2. Mandatory suspensions and revocations. Such licenses must be revoked * * * where the holder is convicted. * * *
“ (b) of * * * an offense consisting of operating a motor vehicle * * * while under the influence of intoxicating liquor where the conviction was had outside this state ”.
Appellant then brought this article 78 of the Civil Practice Act proceeding to set aside the revocation. The sole ground set forth in his petition for such relief (and in his brief to this court on this appeal) is a supposed difference in meaning between “ impaired by alcohol ” (Canadian statute, supra) and “ under the influence of intoxicating liquor ” (New York statute, supra). There is no such difference. They mean exactly the same thing.
This court, on quite a different ground, is nullifying the revocation. Citing People v. Olah (300 N. Y. 96), this court theorizes that appellant’s Ontario conviction might have been for one of the causes mentioned in the Ontario statute (supra) other than driving a motor vehicle while the driver’s ability to drive was impaired by alcohol. But the problem is not one of statutory exegesis. However many different offenses are proscribed by the Ontario law, we know the exact offense to which appellant pleaded guilty and of which he was convicted. He not only admits, but alleges to the New York courts in this very proceeding, that his guilty plea and conviction was for “ the offense of operating a motor vehicle while ability impaired by alcohol ”. The Olah holding (supra) has nothing whatever to do with it, since the Ontario charge and the Ontario operative fact were the same, and single and undivided. Appellant just simply confessed to, and was punished for, driving an automobile in Ontario while his ability to drive was impaired by alcohol.
*46New York State has 4,500,000 licensed motor vehicles, 6,000,-000 licensed drivers, and has 350,000 highway accidents a year. Public safety requires, at the least, that our mandatory statutes (few and insufficient as they are) be enforced.
The order should be affirmed, with costs.
Froessel, Van Voorhis and Burke, JJ., concur with Conway, Ch. J.; Desmond, J., dissents in an opinion in which Dye and Fuld, JJ., concur.
Order reversed, etc.